Order filed December 9, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-14-00931-CV
                                  ____________

                         KENNEDY GILES, Appellant

                                       V.

      FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee


               On Appeal from the County Court at Law No. 2
                         Fort Bend County, Texas
                  Trial Court Cause No. 14-CCV-053505

                                  ORDER

      This is an appeal from a judgment signed October 7, 2014. Appellant’s
notice of appeal was not filed timely. The notice of appeal was due November 6,
2014. See Tex. R. App. P. 26.1. Appellant filed his notice of appeal on November
19, 2014, a date within 15 days of the due date for the notice of appeal. A motion
for extension of time is “necessarily implied” when the perfecting instrument is
filed within fifteen days of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617
(Tex. 1997). Appellant did not file a motion to extend time to file the notice of
appeal. While an extension may be implied, appellant is still obligated to come
forward with a reasonable explanation to support the late filing. See Miller v.
Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—
Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before December 19, 2014. See Tex. R. App. P.
26.3; 10.5(b). If appellant does not comply with this order, we will dismiss the
appeal. See Tex. R. App. P. 42.3.



                                    PER CURIAM